 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     DANIEL TEKLEMARIAM HAGOS,
 8
                                 Petitioner,             Case No. C19-1326-JCC
 9
            v.                                           ORDER
10
     THE CITY OF SEATTLE,
11
                                 Respondent.
12
            This matter comes before the Court on the report and recommendation of The Honorable
13
     Brian A. Tsuchida, United States Magistrate Judge (Dkt. No. 4). Having reviewed both the report
14
     and recommendation and the relevant record, the Court ORDERS as follows:
15

16      1. The Court ADOPTS the report and recommendation (Dkt. No. 4);

17      2. The Court DISMISSES Plaintiff’s proposed habeas petition (Dkt. No. 1-1) with

18          prejudice;

19      3. The Court DECLINES to issue a certificate of appealability;

20      4. The Court STRIKES Plaintiff’s application to proceed in forma pauperis (Dkt. No. 1) as

21          moot; and

22      5. The Court DIRECTS the Clerk to send copies of this order to Plaintiff and Judge

23          Tsuchida.



     ORDER
     C18-0688-JCC
     PAGE - 1
 1
           DATED this 18th day of October 2019.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER
     C18-0688-JCC
     PAGE - 2
